Citation Nr: 1742380	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for kidney disease, to include as a result of exposure to herbicide agents, due to hazardous chemicals, or as secondary to non-service-connected diabetes mellitus type II (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The undersigned is advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) based upon advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicide agents or hazardous chemicals in service.  

2.  The Veteran's kidney disease is not shown to have been present in service, nor did it manifest within one year after discharge from service, or for many years thereafter, nor has the Veteran's kidney disease been shown to be etiologically related to the Veteran's active service, to include in service exposure to herbicide agents or hazardous chemicals, nor has the Veteran's kidney disease been shown to be caused by, the result of, or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for kidney disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (a), (e) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2014, the RO sent a request for authorization of medical records, as identified by the Veteran, from Nephrology Associates.  The Board notes that the Veteran never submitted a signed authorization for such records.  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).  Thus, in this regard, VA has fulfilled its duty to assist in procuring such records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159 (c)(4) (2016).  The Veteran was not afforded a VA examination with respect to his claim and the Board finds that an examination is not warranted.  

A medical examination is necessary when there is (1) "competent evidence of a current disability or persistent or recurrent symptoms of a disability," (2) evidence establishing an in-service "event, injury, or disease," and (3) an "indication" that the disability or symptoms may be associated with service, but (4) insufficient medical evidence of record for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).  

Here, the Board finds that although the Veteran has satisfied the first element, as he has current diagnosis of chronic kidney disease, the remainder of the elements are not satisfied.

In reference to the second McClendon element, the Board finds the evidence in this case does not establish an in-service "event, injury, or disease."  Here, the Veteran contends he was exposed to herbicide agents during his service in the Philippines.  However, for the reasons discussed in more detail below, the Board finds the Veteran does not have the requisite service in area in which exposure to herbicide agents is presumed; thus, he is not entitled to the presumption to exposure of herbicide agents.  Also, the competent evidence in the record does not reflect actual exposure to herbicide agents or hazardous chemicals.  In addition, the Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of any kidney disease.  Nor does the record reflect manifestations of his kidney disease within one year of discharge; therefore, the Veteran is not entitled to the presumption for chronic diseases.  Thus, the evidence of record does not establish an in-service "event, injury, or disease." 

The Board also finds that the Veteran did not satisfy the third McClendon element, aside from the Veteran's lay assertions, the evidence does not in any way suggest that the Veteran's post-service disability is related to his service.  Although the Veteran asserts that is kidney disease was caused by his diabetes, his diabetes was not found to be related to service, and thus is not service-connected.  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

Consequently, the Board finds that given the absence of in-service evidence of manifestations of his current disability on appeal or such showing within one year of discharge, the absence of reports of symptomatology for many years after separation, and no competent evidence of a possible nexus between service and his disability on appeal, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met.  McLendon, 20 Vet. App. at 81.

Based on the foregoing, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See 38 C.F.R. § 3.159 (c) (2016).

II. Service Connection for Kidney Disease

A. Legal Principles and Regulations 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic diseases, such as chronic kidney disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In such cases, the disease is presumed to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a).  Where a chronic disease, under 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  Absent a showing of the chronic disease manifesting during the in-service or presumptive periods, service connection for chronic conditions that develop after these periods is not warranted.  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Analysis

The Veteran seeks entitlement to service connection for kidney disease, which he relates to his active service, to include due to exposure to herbicide agents, due to hazardous chemicals, or as secondary to non-service-connected diabetes.  Specifically, the Veteran contends that while he was stationed in Subic Bay Naval Base, Cubi Point Naval Airs Station in the Philippines from August 1963 to March 1965, he was exposed to herbicide agents from planes that came in from the carriers that had just returned from Vietnam.  See December 2013 Statement in Support of Claim.  The Veteran also contends that while he was assigned to the crash and fire rescue team as an aviation fire fighter, in addition to being exposed to herbicide agents, he was exposed to other hazardous chemicals as a result of having to burn and monitor burning of waste fuel and other materials in a fire pit that had been identified as hazardous waste coming from Vietnam.  See May and July 2014 Statements in Support of Claim.  Lastly, the Veteran contends that his kidney disease was caused by the medicine he was given for his diabetes, called metform.  See May 2014 Statement in Support of Claim. 

With respect to the first element of service connection, a current disability, as reflected in the Veteran's VA treatment records, the Veteran has a current diagnosis of chronic kidney disease, stage IV.  Thus, the first element is satisfied. 

With respect to the second element of service connection, in-service incurrence aggravation of a disease or injury, the Veteran contends that he was exposed to herbicide agents and hazardous chemicals while he was stationed in Cubi Point Naval Airs Station in the Philippines.  However, the credible medical evidence does not support his contentions of an in-service occurrence.

Here, the Veteran's service in Cubi Point Naval Airs Station in the Philippines is not entitled to presumptive exposure to herbicide agents, as the Philippines is not a location in which exposure to herbicide agents is presumed under VA regulations.  In general, tactical herbicide agents were developed in Vietnam and used there.  

Additionally, although the Veteran is not entitled to a presumption of exposure to herbicide agents, the RO attempted to obtain evidence to corroborate the Veteran's actual exposure to herbicide agents.  In June 2014, the RO sent a request for personnel records and evidence of any herbicide exposure to the National Personnel Records Center (NPRC).  In July 2014, the NPRC's response did not provide any evidence of herbicide exposure.  Notably, in the Veteran's July 2008 application for for compensation for bilateral hearing loss and tinnitus, the Veteran reported that he was not exposed to Agent Orange or other herbicides.  

Additionally, other than the Veteran's lay statements, there is no evidence that reflects that the Veteran was actually exposed to hazardous chemcials during service.  

Also, the Veteran's service treatment records are silent for any treatment, complaints, or diagnosis of kidney disease.  

Although the Veteran's service treatment records do not establish an in-service occurrence for his kidney disease claim, another method to establish an in-service occurrence is on a presumptive basis for certain chronic diseases, such as chronic kidney disease, if shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Here, the Board notes that the Veteran does not contend nor does the evidence reflect that the Veteran's chronic kidney disease manifested within one year of his 1965 discharge from service.  In fact, the Veteran's medical treatment records from Muskogee VA Medical Center have an assessment of chronic kidney disease from September 2012.  

Thus, the Board finds the evidence does not establish an in-service occurrence or injury.  Therefore, the second element of service connection is not satisfied.

With respect to the third element, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability, the Board finds that the medical evidence of record is against a finding of a nexus between the Veteran's kidney disease and his active service.  

Since, there is no competent evidence of in-service exposure to herbicide agents or hazardous chemicals, and since the Veteran's service treatment records are negative for any treatment, complaints or diagnosis of any kidney problems, a nexus between the Veteran's current chronic kidney disease and his active service cannot be established. 

Additionally, since the evidence does not establish the existence of kidney disease during service, the Veteran has not established service connection by chronicity.  As in order to establish service connection by chronicity, the claimant must demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  38 C.F.R. § 3.303(b) (2016).

Lastly, the Veteran also contends that he is entitled to service connection for kidney disease as secondary to his diabetes.

Although in a June 2014 VA diabetes mellitus examination report, the VA examiner opined that the Veteran's chronic kidney disease was at least as likely as not permanently aggravated by the Veteran's diabetes, this opinion is not relevant because the Veteran is not service-connected for diabetes.  In fact, in an October 2014 rating decision, the RO denied service-connection for diabetes, finding it is not related to service.  Thus, the Veteran is not entitled to service connection on a secondary basis as his chronic kidney disease was not caused by, related to, or aggravated by a service-connected disability.

To the extent that the Veteran has offered his opinion that his kidney disease is related to service, to include exposure to herbicide agents or hazardous chemicals, or as secondary to his diabetes, these statements appear to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses, as is the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Therefore, based on the foregoing, the claim is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for kidney disease, to include as a result of exposure to herbicide agents, due to hazardous chemicals, or as secondary to non-service-connected diabetes mellitus type II, is denied.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


